Citation Nr: 1217882	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-36 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1972 to May 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss and a left wrist injury. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in November 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and a left wrist disability.  At his November 2011 Board hearing he testified that he was exposed to loud noises during service, including a grenade exploding in close proximity to him and that after service his employment and hobbies did not involve exposure to loud noises.  Regarding his left wrist he testified that he injured it during service and experienced wrist pain continually since service. 

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c). 

Regarding his claimed bilateral hearing loss, the Veteran was provided with a VA examinations in May and June 2009, however the examiners noted that the Veteran's audiometric testing results were not consistent and therefore that it could not be determined whether he currently has hearing loss.  

No VA examination was conducted to determine the nature and etiology of the Veteran's left wrist disability.  

The Veteran is competent to report those symptoms of that require only personal knowledge as it comes to him through his senses such as hearing loud noises, experiencing a decreased ability to hear, and left wrist pain during and after service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's March 1972 entrance examination notes that audiometric testing was conducted and that no measured hearing threshold had losses in excess of 5 decibels in any frequency.  July 1972 service treatment records (STRs) note that the Veteran had decreased hearing for 4 days and tinnitus.  April 1974 STRs note that the Veteran had stiffness in his left wrist and that he was given a bandage.  The Veteran's April 1978 separation examination notes that audiometric testing was conducted and that measured hearing thresholds had losses in excess of 15 decibels or more in all frequencies.

Given the Veteran's decrease in hearing thresholds as reflected by his entrance and separation audiograms during service and competent and credible reports of exposure to loud noises during service, he should be provided with one more VA examination to determine the nature and etiology of his claimed bilateral hearing loss.  See 38 C.F.R. § 3.159 (c). 

Similarly, given the Veteran's in-service treatment for his left wrist and competent and credible reports of continuous left wrist pain since service, a VA examination regarding the nature and etiology of his claimed left wrist disability must be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c). 

The appellant is hereby notified that it is his responsibility to report to any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause or failure to cooperate with the examiner may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss.  All necessary testing should be conducted.  As to any current hearing loss disability of either ear identified, the examiner is to provide an opinion as to whether it is as likely as not related to, or had its onset during, service, including exposure to loud noises during service.  The examiner must accept as fact that the Veteran was exposed to loud noises during service and that his hearing was worse on separation than on entrance.   

The claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner must note and discuss his July 1972 service treatment records and his April 1978 audiometric hearing results conducted during his separation examination.  A detailed rationale for all medical opinions must be provided. 

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed left wrist disability.  All necessary medical testing and imaging should be conducted.  As to any current left wrist disability identified, the examiner is to provide an opinion as to whether it is as likely as not related to, or had its onset during, service.  The examiner must accept as fact that the Veteran experienced left wrist pain during service and that he continued to experience left wrist pain after service.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

3.  If either of the examiners feel that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


